In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1061V
                                    Filed: December 2, 2015
                                           Unpublished

****************************
TENAYA BANKO,                          *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
                                       *      Influenza (“Flu”) Vaccine; Shoulder
                                       *      Injury Related to Vaccine
SECRETARY OF HEALTH                    *      Administration (“SIRVA”) Special
AND HUMAN SERVICES,                    *      Processing Unit (“SPU”).
                                       *
                   Respondent.         *
                                       *
****************************
Tara Cristin O’Mahoney, Law Offices of Chicago-Kent College of Law, Chicago, IL, for
petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On September 22, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleges that she received a seasonal influenza (“flu”) vaccine
in her left arm on October 4, 2012, and subsequently suffered a shoulder injury related
to vaccine administration (“SIRVA”). Petition at 7. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On December 2, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that the “alleged injury is consistent
with SIRVA. Based on the medical records outlined above, petitioner meets the six
month statutory requirement. Therefore, based on the record as it now stands,

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id. at 4
(citations omitted).

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2